DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. The Applicant contends that the Lenzing sutures of the Hariton reference cannot be interpreted to be the tethers of the claims, because these sutures are not consistent with the present specification. The examiner respectfully disagrees. Absent an explicit definition in the specification, claim language is given its broadest, reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term “tether” is being interpreted to mean a rope, chain, or the like, to fix an object so as to limit its range of movement (“tether.” Random House Dictionary© Random House, Inc. 2022). The sutures of Hariton meet this interpretation as they connect to the cuff and to the stent, and limit their movement relative to one another. In addition, claims 10 and 20 of the present application state that the tethers are in the form of stitches; and a suture, as recited by Hariton, is by definition “one of the stitches or fastenings employed” (“suture.” Random House Dictionary© Random House, Inc. 2022). Therefore, it is maintained that the suture elements of Hariton read on the tether language of the current claims.
The Applicant also contends that Hariton does not disclose a plurality of tethers incorporated, independent of the stent, along the top edge of the cuff. The examiner respectfully disagrees. Hariton discloses a plurality of tethers (e.g., 56, 72, 74) that are separate and distinct elements from the stent (paras. 0057, 0063-0064), and are located along the top edge of the cuff (Figs. 1-2, 4-5, 17-18).
The Applicant argues that Hariton does not disclose a plurality of tethers including at least two vertical tethers and at least two horizontal tethers, the at least two vertical and at least two horizontal tethers attached to one another to create a web, and the at least two horizontal tether being spaced apart from the top edge and from one another by predetermined distances. The examiner respectfully disagrees. Hariton discloses a plurality of tethers including at least two tethers that extend in a generally vertical direction (Figs. 1-2, 4-5), and at least two tethers that extend in a generally horizontal direction (Figs. 1-2, 4-5). The vertical and horizontal tethers are interwoven and connected to each other to form an overall woven or web structure (Figs. 1-2, 4-5). The at least two horizontal tether are spaced apart from the upper-most portion of the top edge of the cuff (Figs. 4-5), and they are spaced apart from each other along the circumference of the cuff by predetermined distances (Figs. 4-5).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the at least one horizontal tether" in line 2. Claim 15 recites the limitation "the at least one vertical tether" in line 2. There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.
Claim 15 further recites that the prosthetic heart valve comprises multiple vertical tethers. It is unclear if the multiple vertical tethers are intended to be the same elements as the at least two vertical tethers recited in claim 11. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hariton et al. (US Pub. No. 2010/0036484; hereinafter Hariton).
Hariton discloses the following regarding claim 1: a prosthetic heart valve, comprising: a collapsible and expandable stent (10) (para. 0048) having a proximal end (lower end of element 10, as shown in Figs. 1-3), a distal end (upper end of element 10, as shown in Figs. 1-3), an annulus section (located near the lower portion of element 10, as shown in Figs. 1-3) adjacent the proximal end (Figs. 1-3) and an aortic section (located near the upper portion of element 10, as shown in Figs. 1-3) adjacent the distal end (Figs. 1-3); a cuff (16) coupled to the stent (para. 0057) and having a top edge (please see annotated Figure A, below) and a bottom edge (Figure A), the top edge being distal to the bottom edge (Fig. 1; Figure A) and having a plurality of peaks (Figure A) and the bottom edge lying adjacent the proximal end of the stent (Figs. 1-3); a plurality of tethers (e.g., 56, 72, 74) (Figs. 1-2, 4-5, 17-18; paras. 0057) incorporated, independent of the stent (paras. 0057, 0063-0064, where the tethers are distinct, independent elements from the stent) along the top edge of the cuff (Figs. 1-2, 4-5, 17-18), the plurality of tethers attaching the plurality of peaks to each other (Figs. 1-2, 4-5, 17-18), at least a portion of the plurality of tethers extending distally from and above the top edge and in a space between adjacent peaks of the plurality of peaks (Figs. 1-2, 4-5, 17-18).  


    PNG
    media_image1.png
    517
    596
    media_image1.png
    Greyscale

Figure A.

Hariton discloses the following regarding claim 2: the prosthetic heart valve of claim 1, wherein the plurality of tethers includes at least one vertical tether and at least one horizontal tether (Figs. 1-2, 4, 17-18).  
Hariton discloses the following regarding claim 3: the prosthetic heart valve of claim 2, wherein adjacent ones of the plurality of peaks are coupled to one another via the at least one horizontal tether (Figs. 1-2, 4, 17-18).  
Hariton discloses the following regarding claim 4: the prosthetic heart valve of claim 2, wherein the at least one vertical tether is coupled to the at least one horizontal tether (Figs. 1-2, 4, 17-18).  
Hariton discloses the following regarding claim 5: the prosthetic heart valve of claim 2, wherein the at least one vertical tether includes multiple vertical tethers disposed between the plurality of peaks (Figs. 1-2, 4, 17-18).  
Hariton discloses the following regarding claim 7: the prosthetic heart valve of claim 1, wherein each one of the plurality of peaks has a triangular shape (Figs. 1-2).  
Hariton discloses the following regarding claim 8: the prosthetic heart valve of claim 1, wherein each one of the plurality of peaks has a trapezoidal shape (Fig. 16).  
Hariton discloses the following regarding claim 9: the prosthetic heart valve of claim 1, wherein the bottom edge of the cuff is substantially straight (Figs. 1-4).  
Hariton discloses the following regarding claim 10: the prosthetic heart valve of claim 1, wherein the plurality of tethers are in the form of stitches (para. 0057).  
Hariton discloses the following regarding claim 11: a prosthetic heart valve, comprising: a collapsible and expandable stent (10) (para. 0048) having a proximal end (lower end of element 10, as shown in Figs. 1-3), a distal end (upper end of element 10, as shown in Figs. 1-3), an annulus section (located near the lower portion of element 10, as shown in Figs. 1-3) adjacent the proximal end (Figs. 1-3) and an aortic section (located near the upper portion of element 10, as shown in Figs. 1-3) adjacent the distal end (Figs. 1-3), the stent including a plurality of struts (Figure A) and a plurality of commissure features (18); a cuff (16) having a top edge (Figure A) distal to a bottom edge (Figure A), the cuff coupled to the stent (para. 0057) so that a top edge of the cuff lies adjacent the plurality of commissure features (Figs. 1-4), the top edge of the cuff having a plurality of peaks (Figure A) for coupling to the plurality of commissure features (Figs. 1-2; paras. 0049-0052); and a plurality of tethers (56) extending from the top edge of the cuff (Figure A), the plurality of tethers attaching the plurality of peaks to each other (Figs. 1-4, 17-18), at least a portion of the plurality of tethers extending distally from the top edge and between adjacent peaks of the plurality of peaks (Figure A), wherein the plurality of tethers includes at least two vertical tethers and at least two horizontal tethers (Figs. 1-2, 4), and wherein the at least two vertical tethers and the at least two horizontal tethers attach to one another to create a web (Fig. 4), and wherein the at least two horizontal tethers are spaced apart from the top edge and from one another by predetermined distances (Fig. 4).
Hariton discloses the following regarding claim 13: the prosthetic heart valve of claim 11, wherein adjacent ones of the plurality of peaks are coupled to one another via the at least one horizontal tether (Fig. 4, where the at least one horizontal tether is being interpreted as one of the horizontal tether elements recited in claim 11).  
Hariton discloses the following regarding claim 15: the prosthetic heart valve of claim 11, wherein the at least one vertical tether includes multiple vertical tethers disposed between the plurality of peaks (Figs. 1-2, 4, where the at least one vertical tether and the multiple vertical tethers are being interpreted as the same elements as the at least two vertical tethers recited in claim 11).  
Hariton discloses the following regarding claim 17: the prosthetic heart valve of claim 11, wherein each one of the plurality of peaks has a triangular shape (Figs. 1-2).  
Hariton discloses the following regarding claim 18: the prosthetic heart valve of claim 11, wherein each one of the plurality of peaks has a trapezoidal shape (Fig. 16).  
Hariton discloses the following regarding claim 19: the prosthetic heart valve of claim 11, wherein the bottom edge of the cuff is substantially straight (Figs. 1-4).  
Hariton discloses the following regarding claim 20: the prosthetic heart valve of claim 11, wherein the plurality of tethers are in the form of stitches (para. 0057).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariton in view of Nguyen et al. (US Pub. No. 2006/0265056; hereinafter Nguyen).
Hariton discloses the limitations of the claimed invention, as described above. However, it does not recite the plurality of tethers comprising tethers that are coupled to the cuff only. Nguyen teaches that it is well known in the art that prosthetic heart valves comprise tethers that are coupled only to the cuff (paras. 0064-0067), as would be needed as part of the construction of the device and/or as would be needed to provide additional structural support to the cuff material. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Hariton to comprise tethers that are only attached to the cuff as would be needed as part of the construction of the device and/or as would be needed to provide additional structural support to the cuff material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774